DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bars of Claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Original Claim 10 provides for the structures are bars. However, MPEP § 608.01(l) requires “where the subject matter not shown in the drawing or described in the description is claimed in the application filed, and such claim itself constitutes a clear disclosure of the subject matter, then the claim should be treated on its merits, and requirement made to amend the drawing and description to show this subject matter”. Therefore, please amend the instant specification to include the claimed subject matter from original Claim 10.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 11, line 2, “the inner portions” lacks antecedent basis in the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (WO 88/03431).

    PNG
    media_image1.png
    725
    492
    media_image1.png
    Greyscale

With regard to Claim 1, Edwards discloses a liquid filter apparatus for connection to inlet and outlet liquid lines, a mounting holder and a removable filter within the holder (Abstract). Edwards discloses a fluid separation device comprising a housing comprising an inlet port, an inlet plenum, an outlet plenum, and an outlet port (Figure 1, Page 4, Lines 6-34, top end cap 26 with central inlet port (inlet port), space above radial inlet flow channels 28 (inlet plenum), space below radial outlet flow channels 24 (outlet plenum), bottom end cap 22 with central outlet port (outlet port)).
Edwards discloses at least one film roll, wherein layers of the film roll are spaced apart by structures to create a fluid path between multiple layers, the structures of the film roll forming fluid flow channels that facilitate separation of components in a fluid (Figure 1, P4/L6-34, P4/L35-P5/L11, a filter element is a spiral wound roll of a sandwich including a flat filter sheet material (film); the corrugations (structures) of the filter element provide spacing between successive layers of the wound roll, which spaces are axial flow channels for the liquid passing through the filter; filter action is by way of radial flow, through the filter material 43, from open-top channels 42 to open bottom channels 44).
With regard to Claim 2, Edwards discloses wherein the housing includes an outer sleeve held in place by a top cover and a bottom cover (Figure 1, P4/L6-22, outer cylindrical tube 30 (outer sleeve) is held in place by peripheral flange 32 (bottom cover) and peripheral flange 34 (top cover)). 
With regard to Claim 3, Edwards discloses wherein the structures are elongated ribs (Figure 4, P4/L35-P5/L11, corrugations (structures that are elongated ribs) provide spacing between successive layers of the wound roll).
With regard to Claim 10, Edwards discloses wherein the structures are bars (Figure 4, P4/L35-P5/L11, corrugations (structures that are bars) provide spacing between successive layers of the wound roll).
With regard to Claim 11, Edwards discloses wherein the structures are situated on two surfaces of the inner portions of the film roll (Figure 4, P4/L35-P5/L11, corrugations are situated on surfaces of the filter element that are wound such that the surfaces are in the inner portion of the film roll).
With regard to Claim 12, Edwards discloses wherein the film roll is mounted on a central hub (Figure 1, P5/L11-13, filter element 40 is formed around a core tube 46 (central hub)).
With regard to Claim 13, Edwards discloses wherein the film roll is contained within an outer sleeve (Figure 1, P4/L6-22, outer cylindrical tube 30 (outer sleeve)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (WO 88/03431), as applied to the claims above, in view of Hawkins (US 2006/0016685).
With regard to Claim 4, Edwards discloses all the limitations in the claims as set forth above. 
However, Edwards is silent to the corrugations (structures) being rib segments that are separated axially and radially.
Hawkins discloses a textured water-splitting membrane comprising anion and cation exchange layers and a textured surface having a pattern of texture features comprising spaced apart peaks and valleys (Abstract). The membrane is spirally wound around a core tube ([0041]), similar to Edwards.
Hawkins discloses that the texture features may comprise peaks that are shaped as parallel and spaced apart ridges and valleys shaped as furrows between the ridges ([0035], Figure 1A), similar to Edwards.
In addition, Hawkins discloses in another embodiment that the parallel ridges may have channels cutting across the ridges ([0028], Figure 1D). The channels are oriented in a different direction that the orientation of the ridges, such that the ridges become rib segments that are separated axially and radially. These channels promote turbulence and/or increase surface area of the membrane ([0028]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the corrugations of Edwards to be rib segments that are separated axially and radially, as taught by Hawkins, in order to promote turbulence and/or increase surface area of the filter for greater filtration capacity.
With regard to Claim 5, Edwards discloses all the limitations in the claims as set forth above. 
However, Edwards is silent to the corrugations (structures) being at least partially formed from a porous material.
Hawkins discloses a textured water-splitting membrane comprising anion and cation exchange layers and a textured surface having a pattern of texture features comprising spaced apart peaks and valleys (Abstract). The membrane is spirally wound around a core tube ([0041]), similar to Edwards.
Hawkins discloses that the texture features may comprise peaks that are shaped as parallel and spaced apart ridges and valleys shaped as furrows between the ridges ([0035], Figure 1A), similar to Edwards.
Hawkins discloses that pores or other fine texture features can be formed on the surface of the membrane that is already coarsely textured with peaks and valleys ([0036]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the corrugations (structures) of Edwards to be at least partially formed from a porous material, as taught by Hawkins, in order to filter fine contaminants from the water.
With regard to Claim 6, Edwards discloses all the limitations in the claims as set forth above. 
However, Edwards is silent to the corrugations (structures) being covered at least partially with a porous material.
Hawkins discloses a textured water-splitting membrane comprising anion and cation exchange layers and a textured surface having a pattern of texture features comprising spaced apart peaks and valleys (Abstract). The membrane is spirally wound around a core tube ([0041]), similar to Edwards.
Hawkins discloses that the texture features may comprise peaks that are shaped as parallel and spaced apart ridges and valleys shaped as furrows between the ridges ([0035], Figure 1A), similar to Edwards.
Hawkins discloses that pores or other fine texture features can be formed on the surface of the membrane that is already coarsely textured with peaks and valleys ([0036]), such that the porous surface forms a covering over the remaining structure.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the corrugations (structures) of Edwards to be covered at least partially with a porous material, as taught by Hawkins, in order to filter fine contaminants from the water.
With regard to Claims 7 and 8, Edwards discloses all the limitations in the claims as set forth above. 
However, Edwards is silent to the corrugations (structures) being posts (Claim 7), wherein the posts have a circular cross section (Claim 8).
Hawkins discloses a textured water-splitting membrane comprising anion and cation exchange layers and a textured surface having a pattern of texture features comprising spaced apart peaks and valleys (Abstract). The membrane is spirally wound around a core tube ([0041]), similar to Edwards.
Hawkins discloses that the texture features may comprise peaks that are shaped as parallel and spaced apart ridges and valleys shaped as furrows between the ridges ([0035], Figure 1A), similar to Edwards.
Hawkins discloses that the texture features may comprise peaks shaped liked mesas or posts which defines valleys between the peaks ([0030]). This version is particularly useful when the solution stream has a large amount of dissolved solids that would otherwise get entrapped into the fine holes and spaces between other types of texture features ([0030]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the corrugations (structures) of Edwards to be posts (Claim 7), wherein the posts have a circular cross section (Claim 8), as taught by Hawkins, which are particularly useful when the solution stream has a large amount of dissolved solids that would otherwise get entrapped into the fine holes and spaces between other types of texture features.
With regard to Claim 9, modified Edwards is silent to wherein the posts have a polygonal cross section.
While Hawkins discloses the posts have a circular cross section (Figure 3, [0030]), it would be obvious for the posts to have a polygonal cross section since a change in configuration of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant. See MPEP § 2144.04(IV)(C), citing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With regard to Claim 14, Edwards discloses all the limitations in the claims as set forth above. 
However, Edwards is silent to wherein the surfaces of the structures are formed from material chosen to attract and retain specific components in the fluid.
Hawkins discloses a textured water-splitting membrane comprising anion and cation exchange layers and a textured surface having a pattern of texture features comprising spaced apart peaks and valleys (Abstract). The membrane is spirally wound around a core tube ([0041]), similar to Edwards.
Hawkins discloses that the texture features may comprise peaks that are shaped as parallel and spaced apart ridges and valleys shaped as furrows between the ridges ([0035], Figure 1A), similar to Edwards.
Hawkins discloses that the structures may be formed of anion and cation exchange layers which chemically react with specific ions to remove the ions from a solution stream (Figure 1A, [0023]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the surfaces of the structures of Edwards are formed from material chosen to attract and retain specific components in the fluid, as taught by Hawkins, in order to chemically react with specific ions to remove the ions from a solution stream.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (WO 88/03431), as applied to the claims above, in view of Schaffitzel (US 2014/0265009).
With regard to Claim 15, Edwards discloses all the limitations in the claims as set forth above. However, Edwards is silent to wherein the film roll is formed on a plastic film substrate.
Schaffitzel discloses an apparatus for corrugating filter media (Abstract). Schaffitzel discloses that the base media substrate to be corrugated may be a nonwoven fabric comprising a polymer ([0016]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the film roll of Edwards is formed on a plastic film substrate, as taught by Schaffitzel, since such substrates may be used to form corrugations, as used in Edwards (Figure 1, P4/L6-34, P4/L35-P5/L11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777